Citation Nr: 0731876	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-29 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lower extremities manifested by muscle tremors.

2.  Entitlement to service connection for left knee strain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than seven years, 
including the periods from August 1983 to December 1987, and 
from February 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Regional Office (RO) that granted service connection for 
degenerative disc disease of the lumbar spine, and assigned a 
10 percent evaluation, and which denied service connection 
for a disability of the lower extremities manifested by 
muscle twitching and left knee strain.  

The Board notes that the statement of the case issued in 
August 2005 addressed the veteran's claims for service 
connection for hypertension and a left ankle disability.  
Although the veteran filed a timely substantive appeal with 
respect to these matters, the Board points out that an April 
2007 rating action granted service connection for each of 
these disabilities.  Accordingly, this decision is limited to 
the issues set forth on the previous page.

The issue of service connection for a left knee condition is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A disability manifested by muscle twitching of the lower 
extremities has not been demonstrated following service.

2.  The Board's low back disability is manifested by no more 
than slight limitation of motion, and there is no clinical 
evidence that it is productive of incapacitating episodes.


CONCLUSIONS OF LAW

1.  A disability of the lower extremities manifested by 
muscle twitching was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  An initial evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a July 2004 letter, issue prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in her 
possession that pertains to the claim.  A January 2007 letter 
also provided the requisite information concerning the claim 
for an increased rating and provided information concerning 
the evidence needed to establish a disability rating and 
effective date.  The claim was last reconsidered in April 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service medical records, private and VA treatment records, 
and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her multiple contentions, 
including at a hearing before the undersigned, service 
medical records, private medical records, VA medical records, 
and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Service connection for muscle twitching

Service connection may be established for a disability 
resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The evidence supporting the veteran's claim includes her 
statements, and some of the service and post-service medical 
records.  In this regard, the Board acknowledges that the 
veteran was seen on several occasions during service for 
complaints involving twitching of the legs.  In October 2003, 
she said her legs shake.  Similar complaints were recorded in 
February 2004.  She saw a private physician while still in 
service as well as after service for muscle fasciculations of 
the lower extremities.  

The evidence against the veteran's claim includes the service 
medical records and the medical findings following service.  
As noted above, although the veteran asserted during service 
that she had twitching of the legs, the fact remains that no 
positive findings were demonstrated.  It was noted in October 
2003 that there was no clonus or muscle wasting, and deep 
tendon reflexes were +2.  In February 2004, sensory and motor 
functioning were intact.  In addition, the Board points out 
that while she described numbness or tingling in March 2004, 
a neurological evaluation was normal.  It was specifically 
noted that there was normal muscle tone, bulk and strength.  

When examined by the VA in August 2004, there was no 
decreased sensitivity of the thigh, leg or foot, and no ankle 
clonus was present.  The examiner concluded that there was no 
clinical evidence of muscle twitching on examination.  The 
veteran underwent electromyogram testing in 2004 at a private 
facility.  It was noted in June 2004 that she had complained 
of fasciculations to muscle groups.  It was reported that the 
results showed normal nerve and muscle conduction to all 
extremities.  An examination revealed good sensation and 
range of motion in all four extremities. 

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Veterans Appeals (Court) noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  

Moreover, in the absence of a chronic pathological process 
associated with the veteran's claimed twitching in service or 
post service, there is no reasonable basis to establish 
service connection.  Cf. Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) appeal dismissed in part, and vacated 
and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001) (pain alone without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute disability for which service connection 
may be granted). 

The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for service connection for 
a disability of the lower extremities manifested by muscle 
tremors.


II.  Increased rating for low back

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for degenerative disc 
disease of the lumbar spine, the Board must evaluate the 
relevant evidence since the effective date of the awards; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Intervertebral disc syndrome (preoperatively or 
postoperatively) should be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation may 
be assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation may be assigned.  
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, a 10 percent evaluation may be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id., Note 1.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  Id., 
Note 2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2007); see also 38 
C.F.R. § 4.45 (2007).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoraco-lumbar spine.  A 
40 percent evaluation, requires evidence of forward flexion 
of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 
20 percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

The evidence supporting the veteran's claim includes her 
statements and some medical findings.  In this regard, the 
Board observes that the veteran reported pain on motion on 
the August 2004 VA examination.  Similarly, the January 2007 
VA examination demonstrated that the range of motion of the 
lumbar spine was limited in forward flexion, extension and 
lateral flexion.  

The evidence against the veteran's claim includes the medical 
findings on the VA examinations.  The Board points out that 
the August 2004 VA examination demonstrated that the veteran 
had full range of motion of the lumbar spine.  The only pain 
reported was on forward flexion from 90 to 95 degrees.  There 
was no muscle spasm.  The Board acknowledges that limitation 
of motion was documented on the January 2007 VA examination.  
The combined range of motion of the lumbar spine was to 200 
degrees, which clearly supports the 10 percent evaluation in 
effect.  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this 
regard, the Board observes that the January 2007 VA 
examination specifically notes that while the veteran did 
have pain on motion, there was no additional limitation of 
motion on repetitive use.  Accordingly, there is no basis for 
a higher rating under this provision.

During the hearing before the undersigned, the appellant 
testified that the only treatment she had been given for her 
low back was muscle relaxers.  She did not mention anything 
to the effect that a physician has prescribed bed rest.  
Indeed, there is no clinical evidence that bed rest has ever 
been prescribed for her low 
back disability.  The Board emphasizes that at the time of 
the most recent VA examination, the veteran conceded that, 
while she experienced flare-ups of her low back pain, there 
had been only two days in the previous year in which she was 
unable to get up because of severe pain.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of her low back disability.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for an increased rating for degenerative 
disc disease of the lumbar spine.


ORDER

Service connection for a disability of the lower extremities, 
manifested by muscle tremors is denied. 

An increased rating for degenerative disc disease of the 
lumbar spine is denied.


REMAND

During the hearing before the undersigned, the veteran 
testified that she injured her left knee in the same incident 
in which she sustained her service-connected left ankle 
disability.  While the service medical records confirm that 
the veteran was treated for her left ankle in October 2003, 
there was no mention of any complaints involving the left 
knee at that time.  Although she reported knee trouble at the 
time of her separation from service, an examination of the 
lower extremities was normal.  When examined by the VA in 
August 2004, approximately three months after her discharge 
from service, she claimed that she injured her left knee 
during service and was advised to wear a brace for 10 days.  
An examination revealed some limitation of motion of the left 
knee, and the pertinent diagnosis was chronic strain of the 
left knee.  X-ray was normal.  An opinion as to etiology was 
not provided.  Thus, remand for an opinion as to the etiology 
of any left knee disorder is needed.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly the issue is remanded for the following:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated her for her left 
knee condition since discharge from 
service.  After securing the necessary 
release, any records which are not 
duplicates of those already contained in 
the claims file should be obtained.

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether she suffers from a chronic left 
knee disability and if so, for an opinion 
as to whether such disorder is related to 
service.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All tests or studies deemed 
necessary should be conducted.

Following review of the claims file and 
examination of the veteran the examiner 
should determine whether the veteran 
suffers from a chronic left knee 
disability and if so provide a diagnosis 
for such.  Additionally, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
left knee condition arose during, or is 
etiologically related to, her active duty 
service.  The examiner should provide a 
rationale for his/her opinions.

3.  After the development requested above 
has been completed to the extent 
possible, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


